 1

 2                       UNITED STATES DISTRICT COURT
 3
                       CENTRAL DISTRICT OF CALIFORNIA
 4

 5   GISELLE MOORE,               ) Case No.
                                  )
 6
      Plaintiff,                  ) 2:17-cv-09007-AB-E
 7                                )
 8
      vs.                         ) (PROPOSED) ORDER
                                  )
 9    HYUNDAI CAPITAL AMERICA dba )
10   KIA MOTORS FINANCE, and DOES )
     1-10,                        )
11
                                  )
12     Defendant.                 )
13

14
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties

15   the entire case is dismissed with prejudice. Each party shall bear their own
16
     attorney’s fees and costs.
17

18        Dated this: December 20, 2018
19

20

21

22
                                                  _______________________________
23                                               Honorable Judge of the District Court
24

25

26

27

28




                                       Order to Dismiss - 1
